TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00493-CR


                                  Jereme Rucker, Appellant

                                                v.

                                 The State of Texas, Appellee




               FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-DC-19-201667, THE HONORABLE CHUCK MILLER, JUDGE PRESIDING



                ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was due on October 30, 2019. On November 19, 2019, this

Court sent notice to appellant’s counsel informing him that his brief was overdue and that if this

Court did not receive a motion for extension of time or a brief accompanied by a motion for

extension of time on or before December 2, 2019, a hearing before the trial court may be

ordered. To date, the brief has not been tendered for filing and we have received no motion for

extension of time or other response from appellant’s counsel.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the
court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than January 20, 2020. See id. R. 38.8(b)(3).

               It is so ordered December 20, 2019.



Before Chief Justice Rose, Justices Triana and Smith

Abated and Remanded

Filed: December 20, 2019

Do Not Publish




                                                2